UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


In Re: TODD W. SHORT,                  
                            Debtor.


TODD W. SHORT,
                          Appellant,
                 v.                            No. 03-1418

WILLIAM E. LOOSE; PAYPAL,
INCORPORATED; CHARTER
COMMUNICATIONS; UNITED STATES
BANKRUPTCY ADMINISTRATOR,
                        Appellees.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                   (CA-03-48-1, BK-02-11094)

                      Submitted: July 1, 2003

                      Decided: August 8, 2003

   Before NIEMEYER, KING, and GREGORY, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Todd W. Short, Appellant Pro Se. John Lawrence Bramlett, Charlotte,
North Carolina, for Appellees.
2                            In Re: SHORT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Todd Wilson Short noted this appeal from the district court’s order
dismissing his appeal from several bankruptcy court orders. The dis-
trict court dismissed the appeal noting that Short had been declared
incompetent by the General Court of Justice, Superior Court Division,
Buncombe County, North Carolina, and a guardian had been
appointed to represent his interests. Therefore, the court concluded
that Short lacked the capacity to note the appeals. For the reasons that
follow, we vacate the district court’s order and remand for further
proceedings.

   Short asserted that the general guardian appointed by the North
Carolina court was not acting in his or his bankruptcy estate’s best
interest. When such a conflict exists, the court is required to deter-
mine whether appointment of a guardian ad litem is necessary to pro-
tect the interests of the ward, even if the incompetent person already
has a general representative. See Fed. R. Civ. P. 17(c); T.W. ex rel.
Enk v. Brophy, 124 F.3d 893, 896 (7th Cir. 1977); Adelman ex rel.
Adelman v. Graves, 747 F.2d 986, 988 (5th Cir. 1984); Hoffert v.
General Motors Corp., 656 F.2d 161, 164 (5th Cir. 1981). The deter-
mination of the need to appoint a guardian ad litem is reviewed for
abuse of discretion. See Gardner ex rel. Gardner v. Parson, 874 F.2d
131, 138-39 (3d Cir. 1989); Hoffert, 656 F.2d at 164.

   The district court’s failure to exercise its discretion by considering
whether Short was adequately represented by his general guardian
requires that we remand this case to the district court for the proper
inquiry pursuant to Federal Rule of Civil Procedure 17(c) and the
court’s inherent powers. See James v. Jacobson, 6 F.3d 233, 239 (4th
Cir. 1993); see also Adelman, 747 F.2d at 988 (remanding case where
district court failed to consider adequacy of guardian’s representation
of ward).
                            In Re: SHORT                            3
   Accordingly, we grant Short’s motion for leave to proceed in forma
pauperis, vacate the district court’s order dismissing Short’s appeals
from the bankruptcy court, and remand the case to the district court
for an inquiry into the adequacy of the general guardian’s representa-
tion of Short’s interests. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                      VACATED AND REMANDED